       Case 2:20-cv-00320-DMC Document 14 Filed 11/02/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH DURAN,                                     No. 2:20-CV-0320-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CELINE CERVANTES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
       Case 2:20-cv-00320-DMC Document 14 Filed 11/02/20 Page 2 of 4


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6                  Plaintiff names the following as defendants: (1) Celine Cervantes, Lieutenant; (2)

 7   Pailoli, Sergeant; and (3) Fountain, Correctional Officer. See ECF No. 1, pg. 2. Plaintiff alleges

 8   that he was denied fresh fruit in some, but not all, of his prison meals between May 2019 and

 9   December 2019. See id. at 2-6. According to Plaintiff, the denial of fresh fruit constituted cruel

10   and unusual punishment in violation of the Eighth Amendment.

11                  The treatment a prisoner receives in prison and the conditions under which the

12   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

13   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

14   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

15   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

16   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

17   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

18   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

19   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

20   two requirements are met: (1) objectively, the official’s act or omission must be so serious such
21   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

22   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

23   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

24   official must have a “sufficiently culpable mind.” See id.

25                  In the context of meals, the Eighth Amendment requires “. . .only that prisoners

26   receive food that is adequate to maintain health. . . .” LeMaire v. Maass, 12 F.3d 1444, 1456 (9th
27   Cir. 1993). Here, Plaintiff has not alleged how the denial of fresh fruit in some, but not all, of his

28   prison meals resulted in a denial of food that was adequate to maintain his health. Notably,
                                                         2
       Case 2:20-cv-00320-DMC Document 14 Filed 11/02/20 Page 3 of 4


 1   Plaintiff does not allege he suffered any adverse health consequences as a result of the denial of

 2   fresh fruit in some of his meals.

 3                  Because it is possible that the deficiencies identified in this order may be cured by

 4   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire

 5   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 6   informed that, as a general rule, an amended complaint supersedes the original complaint. See

 7   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 8   amend, all claims alleged in the original complaint which are not alleged in the amended

 9   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

10   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

11   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

12   complete in itself without reference to any prior pleading. See id.

13                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

14   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

15   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

16   each named defendant is involved, and must set forth some affirmative link or connection

17   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

18   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

19                  Finally, Plaintiff is warned that failure to file an amended complaint within the

20   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at
21   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

22   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

23   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        3
       Case 2:20-cv-00320-DMC Document 14 Filed 11/02/20 Page 4 of 4


 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.       Plaintiff’s complaint, ECF No. 1, is dismissed with leave to amend; and

 3                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 4   service of this order.

 5

 6

 7   Dated: October 30, 2020
                                                             ____________________________________
 8                                                           DENNIS M. COTA
 9                                                           UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
